Title: To Benjamin Franklin from [William Greene], [18 July? 1775]
From: Greene, William
To: Franklin, Benjamin


[July 18?, 1775]
Our Men have Taken [2?] Islan and brought of Eaght hundred Sheep and Catle of One an Other five hundred Sheep and Catle of the other and a Manawars barge with fore Men. Col. Robenson has Taken long Island and brught of Two hundred Sheep and Some Catle and Eaght Men and One Young Lade with out the loss of a Man. Two of the Islands was taken last Week and the Other this week. July th 18. Sickly in Boston the Solders and Inhabatants Die fast. The names of the Other Islands Deer Island and Petteiks.
